DAUKSCH, C. J.,
concurs specially with opinion.
I agree with the majority’s opinion regarding the late filing of the answers to requests for admissions. I also agree that the trial judge, sitting without a jury, could have found for the appellee, but I disagree with the majority’s statement that the “second point raised on this appeal is patently without merit.” In my opinion that point on appeal has merit even though we must decide the point against appellants. In fact, and under the law, if the trial judge had found for appellants at trial, there was an abundance of evidence to support that decision, and we would have been bound to affirm the judgment.